Acknowledgment
The amendment filed on February 15, 2022 responding to the Office Action mailed on November 16, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3-6 and 8-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1 wherein the elastic material layer has a pattern consisting of a plurality of rectangular bodies arranged side-by-side with a fixed gap therebetween or a plurality of elliptical annular bodies arranged side-by-side with a fixed gap therebetween.
Regarding claim 6 the prior art fails to disclose the device of claim 1 wherein the elastic material layer has a pattern consisting of a plurality of rectangular bodies arranged side-by-side with a fixed gap therebetween or a plurality of elliptical annular bodies arranged side-by-side with a fixed gap therebetween.
Claims 3-5 and 8-10 depend directly or indirectly on claims 1 or 6 and aer allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.